        Case 2:15-cv-05285-TR Document 114 Filed 08/20/21 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 MORGAN COHEN, et al,                       :            CIVIL ACTION
                Plaintiffs,                 :
                                            :
                  v.                        :
                                            :
 COUNTY OF CHESTER, et al.,                 :
                Defendants.                 :            No. 15-5285

                                         ORDER

      AND NOW, on August 20, 2021, in accordance with the Findings of Fact and

Conclusions of Law in my accompanying Memorandum Opinion, it is ORDERED that:

      1. Judgment is entered in favor of Plaintiff Morgan Cohen against Defendant Chester

          County;

      2. Defendant Chester County shall compensate Ms. Cohen $200,000; by September 20,

          2021.

      3. Judgment is entered in favor of the Commonwealth of Pennsylvania.




                                                 BY THE COURT:

                                                        /s/ Timothy R. Rice

                                                 TIMOTHY R. RICE
                                                 U.S. MAGISTRATE JUDGE
